 LOCAL 17, INT'L UNION OF OPERATING ENGINEERS, ETC.29In these circumstances, we are not persuaded that the duties andskills required of Tull and Sylvia are such as to justify a finding thata separate unit is appropriate.'Accordingly, we shall dismiss theinstant petition.[The Board dismissed the instant petition.]7Kimble Glass Company,102 NLRB 933, 934-936.Local 17, International Union of Operating Engineers,AFL-CIO[Vogtli &Sons Construction Corp.]andHarold W. Regenauer.Case No. 3-CB-624. June 25, 1963DECISION AND ORDEROn April 16, 1963, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the General Counsel and the Respond-ent filed exceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Intermediate Report and theexceptions, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications notedherein.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer, with the following modifications :(1)Delete the words "interfere with" from Section 1(c) of theOrder and also change "restrain or coerce" to "restraining orcoercing."(2)Delete the second paragraph of the notice appended to theIntermediate Report.143 NLRB No. 6. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)The paragraphs set out below shall be added to the notice ap-pended to the Intermediate Report : iWE, WILL NOT restrain or coerce the employees of Vogtli & SonsConstruction Corp., or any other employer, in the exercise ofrights guaranteed in Section 7 of the Act, as amended, by threat-ening said employees with physical violence or damage to theirproperty unless such employees pay working dues ("dobie fees")or by similarly threatening said employees for referring personswho are not members of Local 17 to employment with said Em-ployer or any other employer.WE WILL NOT in any like or other manner restrain or coerceany employee or applicant for employment in the exercise of hisrights guaranteed in Section 7 of the Act, except to the extentthat such rights may be validly affected by an agreement enteredinto in accordance with Section 8(a) (3) of the Act, requiringmembership in a labor organization as a condition of employment.'The first sentence below the signature line at the bottom of the notice is amendedto read:This notice must remain posted for 60 consecutive days from the date ofposting . ."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is aproceeding under Section 10(b) of the National LaborRelations Act,as amended,29 U.S.C., Section 151,et seq.,herein calledthe Act,and involves ap-plication of facts to the provisions of Section8(b)(1)(A)and Section 8(b)(2).Harold W.Regenauer,an individual,on November8, 1962, filed a charge againstLocal17, InternationalUnionof Operating Engineers,AFL-CIO,herein sometimescalled theUnion or Local 17,the Respondent herein, asserting violations of theabove-designated sections of theAct by the Union. Thereafter,on December 28,1962,the GeneralCounsel of theNationalLaborRelations Board, onbehalf of theBoard, bytheRegional Directorfor the ThirdRegion,issued a complaint andnotice of hearing against the Respondent,the complaint setting forth allegationsof violations of the above-mentioned provisionsof the Act.The notice of hearingset the hearing datefor January 30, 1963.No answer to the complaint having beentimely filed,counsel for the GeneralCounsel, on January 24,1963, filed a motionfor the issuance of an Intermediate Report and RecommendedOrder.This motionhad not been passed uponpriorto the opening of the hearing on January 30, 1963,nor had the General Counsel moved for an order to show causewhy theRespondentshould not be held in default and for summary judgment.By answerto the complaintdatedJanuary 23, 1963,receivedand filedin the RegionalOffice for the ThirdRegion on January 28, 1963, the Respondent,by counsel,entered a general denialto the alleged violationsof the Act set forthin the complaint.The TrialExaminer,at hearing,denied the motion made onbehalf of theGeneral Counsel for the issuanceof anIntermediateReport.Thecase,therefore,was heard on its merits.At thehearing beforeTrialExaminerArthur E.Reyman at Buffalo,New York,theGeneral Counsel andthe Respondent each was represented by counsel, andparticipated fully therein, with the right to calland examine or cross-examine wit-nesses, to argue orally uponthe record,and to file proposed findings of fact orconclusions of law, and tofile briefs.Briefshave beenfiled onbehalf of theGeneralCounsel and theRespondent and have beencarefullyconsidered.Upon the whole record ofthe case and upon the testimony of witnesses, I makethe following:FINDINGS OF FACT1.THEBUSINESSOF VOGTLI & SONS CONSTRUCTION CORP.The belated answer of the Respondent filed herein neither admits nor denies thatVogtli operations affect commerce within the meaning of the Act.At the hearing, LOCAL 17, INT'L UNION OF OPERATING ENGINEERS, ETC.31there was some discussion between counsel as to whether the Respondent wouldadmit the jurisdiction of the Board in this respect.No agreement was reached.However, the testimony of Lee Vogtli, president of Vogtli & Sons ConstructionCorp., herein sometimes called Vogth or the Company, substantiates the allegationsof the complaint in regard to the Board's right to jurisdiction in this matter.Vogtli is and has been at all times material herein a corporation duly organizedunder and existing by virtue of the laws of the State of New York.During suchtimes, Vogtli has maintained its principal office and place of business at BroadwayRoad, in the city of Gowanda, State of New York, where it is engaged in the con-struction business, primarily of roads and highways.During such times, the Com-pany has been engaged in the construction and repair of New York State highway,Route 78, in and around the town of Strykersville, State of New York.During theyear immediately preceding the filing of the complaint herein, Vogtli, in the courseand conduct of its business operations, purchased, transferred, and delivered to itsvarious jobsites, corrugated steel pipe and other goods and materials valued in excessof $50,000 which were transported to said sites and received from other enterprisesincluding Syracuse Tank and Manufacturing Company, Inc., located in the State ofNew York, these other enterprises having had received the said goods and materialsdirectly from States other than the State of New York.During this year immediatelypreceding the issuance of the complaint herein Vogtli, in the course and conduct ofitsbusiness operations, furnished services to the State of New York valued in excessof $900,000, of which services valued in excess of $50,000 were rendered for con-struction,maintenance, and upkeep of New York highways, which constitute essen-tial links in channels of interstate commerce.Vogtli is now and has been at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) of the Act.II.LABOR ORGANIZATIONINVOLVEDThe Respondent, Local 17, International Union of Operating Engineers, AFL-CIO,is and has been at all times material herein, a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESSometime before October 8, 1962, Vogtli found itself in need of the use of aGradall, a type of construction machine, together with an operator and another man,an oiler, to run it.Lee Vogtli testified that prior to October 8, 1962, he enteredinto a verbal agreement over the telephone with John Patti, the owner of a Gradall,and that during the course of this conversation Patti said that he could furnish anoiler to work with him on the machine. It was agreed that Patti and the oilerwould go on the payroll of Vogtli and that the use of the Gradall would be paid forby Vogtli to Patti on a per month use basis.Patti then and now is a member of the International Union of Operating Engineers,Local 463, of Niagara Falls, New York; at the time of his conversation with Presi-dent Vogtli he was at Jamestown, New York, where he lives.During the course of the telephone conversation between President Vogtli andPatti the question arose as to whether Patti could furnish an oiler and Patti toldhim he could.According to Patti:He asked me if I was a union operator and I said yes.He asked me if myoiler was a union member or if I had an oiler. I said. "I have no oiler, butthere is a man that asked me for a job.He is willing to join the Union. Ifit'sall right, I will bring him."Mr. Vogtli said, "As long as he is willing tojoin the Union, I guess it would be all right to bring him along."The man referred to by Patt was Harold W. Regenauer, the Charging Party herein.According to Patti, after talking to Vogtli, he told Regenauer that as long as thelatterwas willing to join the Union it would be all right for him to work as hisoiler on the job-"that he could go to work as an oiler, but I said that he probablywould have to join the Union when he got there."On October 8, 1962, Patti drove his Gradall some 70 miles from Jamestown tothe project near Strykersville and Regenauer followed or accompanied him in apickup truck.Again, according to Patti, when he and Regenauer arrived at the job-site they went to Vogtli's office, where they met a person they assumed was a fore-man who instructed them to a site on the job and started issuing instructions as towhat should be done. Then, said Patti, "just as we were getting organized or readyto nut the machine in its place, this Tommy Stanton drives up.He asked me for myunion book and he wanted to know who my oiler was."Stanton,a member and 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness representative of Local 17 and the master mechanic on the job for theOperating Engineers,inquired as to who Patti's oiler was and upon being informedthat Regenauer was not a member of the Union, although he had been hired as anoiler by Vogtli and was willing to join the Union,Stanton said that Regenauer"cannot work there" and upon finding out that Patti was a member of the NiagaraFalls Local of the Operating Engineers informed him that he could not work thereeither.At a time before Patti began working his machine on the morning of October 8,Stanton telephoned the union hall and, according to Patti, informed his office thatPatti was there with the Gradall and an oiler; that the oiler had no book; and thatneither one of them "are going to work here." Patti told him that he was notpaying any more dobie fees and informed Stanton at the time that he had madeapplication for a transfer from his local in Niagara Falls to Local Union 17, thatthe Union had known about it for probably 6 or 7 months and had deferred anyaction on his request for a transfer;Patti said that Stanton,who was still on thetelephone,told him that he could go to work if he sent in a check the next day for$17 50.After that, Patti returned to his machine, told Regenauer that he wouldnot be allowed to work because he did not belong to the Union,and up until about1o'clock that day Patti operated the Gradall without an oiler.According to himStanton came back and told Ray Sanders, a foreman, to put a laborer on the joband subsequently called the union hall for an oiler,a member of the Union, whoarrived on the job at about 1 o'clock in the afternoon.Thomas Stanton testified at the hearing that he is president of Local 17; that hewas employed by Vogtli in about the middle of August 1962, and worked untilthemiddle of November of that year when work had progressed to the pointwhere, because of weather conditions and the orderly progress of the job, hisservices were no longer required.He testified that he acted as master mechanic onthe job and that the duties of the master mechanic in general were that a mastermechanic-. is in charge of the equipment on the job.He is in charge of the-nor-mally, he is in charge of the hiring and firing of the personnel who operate theequipment and he is responsible solely to the employer for the job safety andthe proper operation and maintenance of such equipment as might normallycome under the control of the contractor.Stanton was on the payroll of Vogtli and was directly responsible to the superin-tendent of construction.With regard to the happenings of the morning of October 8 he said that heobserved the Gradall approach the job and observeditsentranceinto the workarea on Route 78 in Strykersville.He said that usually the master mechanic wouldbe informed ahead of time as to the arrival of a piece of equipment but in thiscase he had been not so advised;that in usual course it was the custom for themaster mechanic to determine whether or not personnel coming on the jobsite werequalified and that in usual course the master mechanic would ask who is going tooperate the piece of equipment,whether he was a member of the local union, andthat the reason for asking whether he was a member of the local union would beto verify whether he was a qualified operator.He said that only in the absenceof someone in the Company giving him assurance that the man was a qualifiedoperator or that the crew was qualified, would he himself undertake to questionthe qualifications of the operator of a machine or a crew as he did in the case ofPatti and Regenauer.On October 8, he said he first spoke to the foreman in chargeof the operation,Ray Sanders,the labor foreman;he testified further, concerninghis conversation with Patti:I asked him who he was. He told me he owned the piece of equipment. Iasked him if he was going to run it and he said he was, that he had beenhired by Lee Vogtli. I asked him if he had worked in the area before andhe said he had not worked in the Strykersvillearea.I asked him if he was amember of the Operating Engineers Union.He said that he was and thathe had a card out of the Niagara Falls local . . . during this conversationwithMr. Patti, he said he had a card at the Niagara Falls local, in their Bbranch.I asked him if he had a qualified oiler and he said he did. I askedifMr. Vogtli had hired the oiler.He said, "No." I asked if he had hiredhim.He said, "Yes." If I recall correctly, I then asked him if the oiler wasa qualified man and he said that he hadn't worked for him before, that hewas not a member of the Union, but that he wanted to join. I then-if myrecollection is correct-Iasked him to come up to the office so we couldtalk to Mr. Stewart who was the job superintendent. LOCAL 17, INT'L UNION OF OPERATING ENGINEERS, ETC.33They then went to the office of Mr. Stewart and when the latter arrived, he said,they discussed Patti and the operation of his machine. Stanton said he expressedsurprise that he had not been informed that the machine was going to arrive atthe job in view of the fact that he as master mechanic was responsible for all themachinery and the personnel; that Stewart told him that he had not been informedthat it would be there that day, that Vogtli had assured him in the conversationheld by telephone the night before that everything was in order as far as qualifica-tions of the people who were running the machine were concerned, and that Stantonthen raised the question as to the qualifications of the oiler.His testimony in thisrespect was this:Q. Now, at this time, did you raise any questions as to the qualification ofthe oiler?A. Yes, I did, in the sense that I had been required to layoff a qualifiedoiler sometime before this incident, I believe, approximately a week or 10days before, and I felt that if we were going to hire another oiler, we shouldgive preference along with the Company's policy that was laid down to mewhen I started to work, that we should have qualified people on the machinery;not only qualified people for a certain machine, but people who would alsobe qualified if a job situation arose to operate other equipment being used bythe Company on the job.In response to a question as to whether or not an oiler at times operated a Gradall,Stanton replied yes, particularly in heavy highway construction; during the busyseason too many Gradalls are not available, and while normally an apprenticewould not run the piece of equipment until he had served his entire apprentice-ship, if he had demonstrated ability and know-how and the contractor was willingto trust him with the machine, "there have been many instances where an oilerhas been allowed to run the equipment in order not to interfere with the processof the job " Stanton testified in his judgment Regenauer was not qualified, andhis belief is based on the fact that Patti had told him that Regenauer had not workedfor him previously; he had observed Patti driving the Gradall himself and theman he proposed to operate the piece of equipment followed him in a pickup truck,and he questioned Patti as to whether the man was qualified to operate the Gradallif "he didn't allow him to drive it to the jobsite." iPatti testified that Lee Vogtli,the construction superintendent who hired him over the telephone, told him thatthe project was a strictly union job.Gale Stewart confirmed in substance the conversation had withStanton andPatti.He said that Stanton had said that the machine "couldn't go to work untilithada union oiler"; there was some conversation as to Patti's dobie fees whenStanton told Patti that he would have to pay them; and later he talked to Stantonand "told him call the Union and get a union oiler for us."All of theparties agreeapparently that Vogtli, the corporation, had through itssuperintendent delegated a right tohire to the master mechanic, and that Stantonhad been giveninstruction concerningthe Company's policyin suchmatters andthatitwas up to Stanton to see thatqualified menwerehired.The recordis clear,as the Respondentargues, thatRegenauerhad had noprevious experience as an oilernor had hehad experience in the constructionindustry; that his experience had beenlimited to the gasoline,restaurant,and hotel business; thathe was not an experiencedoilerand had no knowledgeconcerningthe operation of a Gradall.The Respondentby counsel argues emphatically that the primary motivating factor behind Stanton'srefusal to hireRegenauer was his concernfor the lives and limbs of the workers onthe job, and for the safetyof Regenauerhimself.Testimony was proffered to theeffect that nonunionmen were working at the jobsite at the time Regenauer wasrefused employmentby Stanton.Further,according,from the testimony of Stanton ondirect examination bycounsel for theRespondent:'The testimony of Stanton to the effect that he was under the supervision of and re-sponsible to management is borne out by the provisions of a written agreement betweenLabor Relations Division, Associated General Contractors of America, New York StateChapter, Inc, and International Union of Operating Engineers Local Union No 17,No 106, No. 410, No. 545, and No. 832. This agreement provides in part that where sixor more engineers are employed on any one shift, or one project, a master mechanic, com-petent for work, shall be employed to supervise operators, maintenance work, and repairs."He shall be mutually agreed upon by both parties." 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDYes, I talked with Mr. Stewart about the situation.Imentioned the case ofthis oiler who had been laid off.He had been driving a water truck for uson the job,water truck equipment,a job that comes under the jurisdiction ofour Local and this man had been laid off sometime previous to the hiring ofMr. Patti's Gradall; and I mentioned that under normal fair play he wouldbe entitled to come back on the job if we were going to hire new personnel.Mr. Stewart objected to the rehiring of Mr. Caffrey on grounds that on thisparticular type of equipment he was far too nervous to carry out the duties ina safe manner.I had to agree with him because,although Mr.Caffrey wascompetent in certain situations,I didn't feel that driving a truck which was animportant piece of equipment was the proper place for this particular man.Subsequently,I asked-I called the office and asked for a man in line withwhat I thought was good policy.I asked them to send me a man who couldnot only drive the Gradall but could subsequently drive a bulldozer, a "D 6"which comes under the classification of an oiler in our agreement.He agreedthat it was a good idea. I subsequently called the office and they sent a manI had never seen before but they assured me he was a qualified oiler, a gooddriver and that he could operate efficiently a "D 6" bulldozer.Regenauer,as well as Stanton,apparently were not acquainted with each otheruntil the morning of October 8 and according to Stanton,he would not have recog-nized Regenauer again except for the fact that he testified at the hearing.Stantonstated emphatically that his sole purpose in rejecting Regenauer was to follow hisinstructions according to company policy and to allow the hire only of qualified oilersfor the particular job or jobs as the occasion might occur.This testimony of Stanton is rebutted with more than little effect.The record isclear enough, through the testimony of Superintendent Stewart and Patti and Stantonhimself, that Patti was put on the payroll of Vogtli by Stewart with the approval ofStanton and that Regenauer ostensibly was refused employment by Vogtli throughStanton because Stanton did not consider Regenauer a qualified man.With regard tothe testimony of Stanton,as above reported, the following communication addressedby him to the recording-corresponding secretary of Local 17 under date of Novem-ber 2,1962, is significant:Mr. DONALD C. MARTIN,Rec.-Corres.Secretary,InternationalUnion of OperatingEngineers,Local Union #17, 17A, 17B, 17C,Hotel Buffalo, Room 1217,279 Washington St.,Buffalo 5, New York.NOVEMBER 2, 1962.To the Officersand Membersof Locals 17, 17A, 17B, 17C:I,Thomas E.Stanton,President of thisLocal Union do herebyprefer thefollowing charge against Bro. John Patti of Local 463B, Niagara Falls, NewYork,Reg. #981336.I chargeBro. John Patti with violating his obligationrequiredfor member-ship in the InternationalUnionof Operating Engineers by hiring a non-unionperson todo work thatis the craft jurisdiction of the Operating EngineersUnion and therebynot giving union labor preference in filling any positionof which hehas control.By this action Bro. John Patti does in effect openlydiscriminate against the members ofLocals 17, 17A, 17B, 17Cand violate hisoath as an engineer.These violationstookplace during the month of October 1962, when Bro.Patti as the owner of a grade-all did hire an oiler for this rig while Bro. Pattidid the Operating and later did maintenance work on overtime after sendinghis oiler home and denying him the overtime work.Fraternally yours,(Signed)THOMASE. STANTON,President,Local 17, 17A, 17B,17C, InternationalUnion ofOperating Engineers.The recording-corresponding secretaryof Local No.17, under date of November 8,1962, transmitted the following letter to Patti:DEAR SIR AND BROTHER: Enclosedyou willfind a copy of charges filed againstyou underthe enclosed International Union of Operating Engineers Constitutionand your obligation required for membership in the InternationalUnion ofOperating Engineers. LOCAL 17, INT'L UNIONOF OPERATING ENGINEERS,ETC.35Under Article XXIII, Sub. 7,Sec.M ofthe Constitutionyou must file ananswer or defense or entera plea by November 26, 1962.Fraternally yours,DONALD C. MARTIN,Rec.-Corres. Secretary.As noted above, the complaint alleges that Thomas E. Stanton, Charles Cullen,and William Connors, agents of the Union, on or about October 22, 1962, threatenedto inflict bodily injury on, and to cause other harm to, certain of Vogtli employeesif the employees refused or failed to pay certain dobie fees or continued to refernonmembers of Respondent to the Strykersville jobsite. It will be noted that thedate of October 22 follows the date (October 8) when the complaint alleges thatLocal 17, the Respondent, caused or attempted to cause Vogtli to refuse to hireRegenauer because of his lack of membership in the Respondent Union.In connection with the threats alleged in the complaint, the uncontradicted testi-mony of Patti may be summarized as follows:Patti said that he was talking to Michael Flemming, a subcontractor doing ce-ment work on the Strykersville job, and Stanton at that time approached him and"toldme I had my nerve hiring or bringing a nonunion man on a job." Later,said Patti, he walked into a restaurant on Route 78 at Strykersville and saw Con-nors, Cullen, and Stanton and "a couple of other fellows sitting at the table" and-They invited me to have a drink which I refused, and Connors told me-asked me if I had paid my dobie fee and I told him "I'm not paying any moredobie fee. I've got an application in for a transfer; and up until the timethey transfer I'm not paying any more dobie fees."And he said "don't worry,"he says, "we have ways of getting it one way or the other," and he said "wehave strong-arm men that will take care of guys like you and also your ma-chine " I told him that "I'm not scared of threats."Then Stanton pops aquestion and says I had my nerve to bring a "scab" on the job.He said that"any way I can, I will see to it that I take your book away from you," myunion book from Niagara Falls.Michael Flemming, a concrete contractor working as subcontractor on the Vogtliconstruction on Route 78, testified with respect to his recollection of the conversa-tion reported by Patti.He said that he was at the Strykersville hotel when Stanton,on the approach of Patti, turned to John Lee and said, "Here comes a scab."Flemming said that Stanton said something about "He [meaning Patti] thinks heis going to hire his own oilers" and he said, "He is going to take on the job who weput there."The first question to be decided of course is whether or not Regenauer wasrefused employment by Stanton because he was not a member of Local 17 or be-cause he was not qualified to do the job for which he had been hired. That bringsus to the question of whether he was hired by the Company or reported for hire onthe recommendation of Patti.Patti had represented to Vogtli over the telephonethat he had a qualified oiler.The fact remains that Regenauer had had no ex-perience as an oiler and in fact no experience in the highway construction business.I think, under the contract provisions between the Employer and Local 17, thebargaining representative of the employees, that Stanton had authority to act onbehalf of the Employer and refuse employment to Regenauer if the latter was provennot qualified to do the job he was asked to do by Patti.However, a laborer wasassigned to the oilers job until a member of Local 17 showed up.Counsel for the General Counsel argues that the testimony of Lee Vogtli, Patti,and Stewart, as well as the testimony of Stanton, "make it clear that Regenauer wasto begin work as an oiler on Patti's Gradall as an employee of Vogtli on October 8at the Strykersville jobsite."I think there is no question that this was the fact.Counsel for the General Counsel argues further that the Respondent mistakenlycontends that if Stanton's motivation was illegal, it cannot be attributed to Local 17since Stanton as master mechanic was the supervisor and agent of Vogtli; however,that there is no evidence to establish that Vogtli had any requirement or policy ofhiring only union members?2In support of his argument General Counsel refers to the collective-bargaining agree-ment between Vogtli and Local 17 and a provision therein that on or after 7 days follow-ing the beginning of employment of a workman for the effective date of this agreement,whichever is later, membership in the Union shall be a condition of his employmentTheGeneral Counsel, in his complaint, does not allege a violation of Section 8(a) (1) or8(a) (3) of the Act in this respect. Stanton says that his demand that Regenauer hold a71T-672-64-vol. 143-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe letter of November 2, 1962, from Stanton to the secretary of Local 17 but-tresses the argument of counsel for the General Counsel that Stanton's sole motiva-tion in refusing Regenauer employment was because he was not a member of theUnion.The testimony regarding the running into of Patti with the union officialsin the hotel at Strykersville (uncontradicted upon the record) indicates that thevendetta between Patti and Stanton and other business representatives of the Unionwas primarily because of the effort of Patti to have Regenauer hired rather thanthe refusal of Patti to pay additional dobie fees to Local 17.Apparently, the factthat no action had been taken upon his request for a transfer from the NiagaraFalls Local to the Jamestown Local of the Union was aggravating to Patti and hefelt he had a just grievance when further dobie fees (additional or working duesrequired in the absence of a clearance or transfer card from one local to another)were required from him by Stanton before Stanton would consent to Patti startingwork on the Route 78 job as an employee of Vogtli.The General Counsel is persuasive when he points out that after Stanton hadtalked to his office on October 8, he told Patti that he would be required to paycertain dobie fees owing for work which was performed before Patti was em-ployed by Vogtli, the statement being simultaneous with Stanton's refusal to allowthe employment of Regenauer for failure to possess a union card, as demonstratingthat Stanton was acting on behalf of the Union and making the Union's interestparamount over Stanton's obligation as master mechanic for Vogtli.The GeneralCounsel cites in support of the proposition that when a union representative occupiestwo roles it devolves upon him to clarify for other participants which role hechooses to play if he is not acting as a responsible official for his union.Interna-tional Longshoremen & Warehousemen's Union, et al. (Catalina Island SightseeingLines),124 NLRB 813, 816. I infer, from the facts related by Patti, Regenauer,and particularly Stanton himself, that Stanton at that point of the controversymade the interests of the Union paramount without regard to the persuasive argu-ment of counsel for the Respondent, that Stanton was concerned only with thehiring on behalf of Vogtli of a competent man for the job.Had the discussionbeen confirmed only to Regenauer's ability to perform the work, I might take adifferent view; however, Stanton's insistence that Patti make up dobie fees lendscredence to the position of the General Counsel that Stanton was acting on behalfof the Union only, at that time, and not on behalf of the Employer.Concluding FindingsThe activities of Stanton on the morning of October 8, 1962, and subsequentthreats regarding the continued employment of Pattiunlesshe paid certain dobiefees taken together with the charges filed by him in his letter to the corresponding-recording secretary of the Union indicate conclusively to me that he far exceededhis duties he then owed to Vogtli as employer as its master mechanic, by enforcingor attempting to enforce closed-shop conditions at the jobsite and conseqently ineffect imposed his views regarding employment of persons by Vogtli rather thanexpressing policy or instructions given to him by the employer.Local 84,Interna-tional Association of Bridge, Structural and Ornamental Iron Workers, AFL-CIO(South Texas Building Company),129 NLRB 971.I find no difficulty in finding that Patti during the times material herein is andwas an employee of Vogtli.For his services as operator of the Gradall machinehe was paid at the same hourly rate applied to any other union operator, wascovered by the Company's liability insurance, and was a member in good standingat the time of the International Union.Whether or not he was in arrears in dobiefees at the time of the occurrences of October 8 and thereafter seems to me tobe immaterial, in the light of the plain provisions of Section 8(b)(1) and (2) oftheAct.CompareConstruction, BuildingMaterial andMiscellaneousDrivers,Local Union No. 83, et al. (Marshall & Haas),133NLRB 1144. I find thatthe Respondent, Local 17, through Stanton, restrained and coerced Patti in theexercise of the rights guaranteed to him under Section 7 of the Act.InternationalUnion, United Automobile etc., Local 291 (Wisconsin Axle Division, The Timken-union card was prompted primarily by his desire to know whether or not Regenauer wasqualified to do the job of oiler on the Gradall. I do not think the provision of the con-tract between Vogtli and Local 17 referred to (the 7-day membership requirement) entersinto the case as a necessary element to its proper resolutionThe language of Section8(b) (1) and(2) of the Act,particularly Section 8(2), does, on theprimafaciecase madeout by the General Counsel, show that the Union caused or attempted to cause Vogtli todiscriminate against Regenauer in violation of Section 8(a) (3). LOCAL 17, INT'L UNION OF OPERATINGENGINEERS,ETC.37Detroit Axle Company),92 NLRB 968, enfd.194 F.2d 698(C.A. 7); see alsoNamm's Inc.,102 NLRB 466.The Respondent minimizes the conversation or conversations held at the hotelnear the Strykersville job wherein,according to the uncontradicted testimony ofPatti, as supported by that of Michael Flemming, he was threatened with bodilyinjury or damage to his equipment.The Respondent,in the brief filed on itsbehalf, brushes lightly over the incident wherein,it is said by Patti,retaliatory threatswere made against him. I would, had any explanation of this event been offered,have minimized it as being a sort of incident not related to the main issues in thecase.However, the remarks of Stanton, accompanied by those of Connors andCullen,union agents,at that particular time, cannot pass unnoticed.InternationalAssociation of Bridge, Structural&Ornamental Iron Workers,Local Union No.84 (Buie Building Materials Company),112 NLRB 1059.Nothing is shown in the record herein as to the disposition of charges made byStanton against Patti for alleged violation of the union constitution or its rules,regulations,and bylaws.It is clear enough that Regenauer was excluded from ajob for the lack of a union book without being afforded an opportunity to tenderdues and be employed by the Employer at the jobsite on October 8.I find, upon the preponderance of evidence herein,that the allegations of thecomplaint have been sustained and that the Respondent,Local 17,has engaged inacts constituting unfair labor practices affecting commerce within the meaning ofSection 8(b)(1) (A) and(2) and Section 2(6) and(7) of the Act.W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfairlabor practices set forth above, occurring in connection with theoperations of Vogtli&Sons ConstructionCorp.,described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving foundthat theRespondent,Local 17,has engaged in unfair labor prac-tices, I shall recommend that it cease and desist therefromand thatit take certainaffirmative action designed to effectuate the policiesof the Act. Ishall recom-mend that (1) theRespondentnotify Vogtli & Sons Construction Corp., inwriting,with a copy to Harold W.Regenauer, that theRespondent has no objection to theemployment of Regenauerby the Companyor any other employer, and(2) Local17, theRespondent,make Regenauerwhole forany loss ofpay he may havesuffered as a result of the Respondent'shaving causedthe Companynot to hirehim on October 8, 1962,by paymentto him of a sum ofmoney equal to thatwhich he normally would have earned as an employee of theCompany betweenthat dateand a date 5 days after notificationby theRespondent and to Regenaueras providedabove,lesshis net earnings(CrossettLumber Co.,8NLRB 440,497-498),during said periodthe paymentto be computedon a quarterlybasis inthe manner establishedin F. W.Woolworth Co.,90 NLRB289, with interest thereonaccording to the principle laid downby theBoard inIsis Plumbing &Heating Co.,138 NLRB716, requiring the payment of intereston backpayawards at the rateof 6 percent per annum.I shallfurther recommend that theRespondent,Local 17,cease and desist from restraining or coercingany of said Company'semployees inthe exercise of rights guaranteed in Section7 of the Act, as amended,throughthreatsof physicalviolence or damageto propertyunless such employees paidworking dues("dobie fees") or that theyrefer employees who were not members ofRespondent's labor organization to employmentwithsaidEmployer or any otheremployer; or in any like or other manner interfere with,restrain,or coerce anyemployee or applicant for employment in the exercise of his rights guaranteed inSection 7 of the Act, exceptto the extentthat such rights may be validly affectedby anagreement entered into in accordancewithSection 8(a)(3) of the Act, re-quiring membership in a labor organization as a conditionof employment.Uponthe basisof the abovefindings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Local 17,InternationalUnionof Operating Engineers,AFL-CIO,isa labororganization within the meaning ofthe Act. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARD '2.Vogtli & Sons Construction Corp. is engaged in commerce within the meaningof the Act.3.By causing the refusal by the Company of employment of Harold W. Regenauerbecause he was not a member of the Union and for other stated reasons, the Re-spondent has engaged in and is engaging in a violation of Section 8 (b) (1) and (2)of the Act.4.By said acts against Regenauer and by reason of unfair labor practices againstJohn Patti, as found above, the Respondent, Local 17, has engaged and is en-gaged and is engaging in unfair labor practices within the meaning of Section 8(b)(1) and (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it is rec-ommended thatLocal 17,InternationalUnion of Operating Engineers,AFL-CIO,itsofficers,agents, representatives,successors,and assigns,shall:1.Cease and desist from:(a) Causing or attempting to causeVogtli & SonsConstructionCorp., or any otheremployer, to refuse employment to Harold W.Regenauer because he is not a mem-ber in, or has not received clearance or approval from,Respondent Union,or in anyother manner to discriminate against him in violation of Section 8(a) (3) of the Act.(b)Restraining or coercing the said Company's employees in the exercise of rightsguaranteed in Section7 of theAct, as amended,by threatening employees withphysical violence or damage of their property unless such employees paid workingdues("dobie fees"),or requiring referral of persons who are not members of Re-spondent's labor organization to the Respondent before employment with saidEmployer or any other employer.(c) In any like or other manner interfere with, restrain,or coerce any employeeor applicant for employment in the exercise of his rights guaranteed in Section 7of the Act, except to the extent that such rights be validly affected by an agreemententered into in accordance with Section 8(a) (3) ofthe Act,requiring membershipin a labor organization as a condition of employment.2.Take thefollowing affirmative action which will effectuate the policies of theAct:(a)Notify the said Employer in writing that it has no objection to the Company'semployment of Harold W. Regenauer.(b)Make whole Harold W. Regenauer for any loss of pay he may have sufferedas a result of the discrimination against him,as set forth in that section of thisIntermediate Report entitled"The Remedy."(c)Post at its business office in Jamestown,New York,and in all places wherenotices or communications to its members are customarily posted and, the Companywilling, at the jobsite at Strykersville,New York, copies of the attached noticemarked"Appendix." 3Copies of said notice,to be furnishedby theRegionalDirector for the Third Region,shall, after being duly signed by an official repre-sentative of the Respondent,remain posted for a period of not less than 60 con-secutive days.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by any other material.(d)Notify the Regional Director for the Third Region,inwriting,within 20days from the receipt of this Intermediate Report and Recommended Order, whatsteps the Respondent has taken to comply therewith.4'If this Recommended Order be adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the notice. If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "Pursuant toa Decree of the United States Court of Appeals, Enforcing an Order" for the words "Pur-suant to a Decision and Order "I If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Third Region, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith." WEST TEXAS EQUIPMENT COMPANY39APPENDIXNOTICE TO ALL OUR MEMBERS,OFFICERS,AND REPRESENTATIVESAND TO ALLEMPLOYEES OF VOGTLI&SONSCONSTRUCTION CORP.As recommended by a Trial Examiner of theNational LaborRelations Board andin order to conduct the businessof Local 17as requiredby theNational LaborRelationsAct, wenotify you that:WE WILL NOT try to cause Vogtli & Sons ConstructionCorp.to refuse tohire any worker because he does not have clearance to the job fromLocal 17or has not been referred by us.WE WILL NOT tryto cause Vogtli & Sons ConstructionCorp.to refuse to hireany workerbecause he has engaged in lawful union activities which do notmeet with our approval.WE WILL NOT try tocause Vogtli&Sons ConstructionCorp.to discriminateagainst any employee or applicant for employment in any way that violatesthe National Labor Relations Act.WE WILLpay Harold W. Regenauer for the time he lost fromwork withVogtli &Sons ConstructionCorp.because of our having causedthat Companynot to hire him,and we will notify Regenauer and that Company that we donot object to Regenauer's working for any employer.LOCAL 17,INTERNATIONALUNION OFOPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days after its date, and must not be altered,defaced,or coveredby anyother material.Employees may communicate with the Board'sRegionalOffice, Fourth Floor,The 120Building, 120 DelawareAvenue,Buffalo,New York, 14202, Telephone No.TL 6-1782, if theyhave any question concerning this notice or compliancewith itsprovisions.West Texas Equipment CompanyandInternational Union ofOperating Engineers,AFL-CIO,Local 191.Case No. 16-CA-1729.June 25, 1963DECISION AND ORDEROn April 5, 1963, Trial Examiner W. Edwin Youngblood issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the at-tached Intermediate Report.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices, and recommended that the complaint be dismissed with respectto such allegations.Thereafter, the General Counsel filed exceptionsto the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].143 NLRB No. 7.